        Case 1:18-cv-09044-PAE-SN Document 29 Filed 09/24/19 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attorneys

60 East 42nd. St. Ste. 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                               Facsimile: (212) 317-1620



                                                                               September 24, 2019

BY ECF

Hon. Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

                                   Re:       Thurston v. FlyFit Holdings LLC et al.;
                                             Index No. 18-cv-9044

Your Honor:

        We are attorneys for Plaintiffs in the above-referenced matter. Plaintiffs write to inform the
Court that, although this matter was discontinued in light of the parties reaching a settlement
agreement, see Civil Docket Sheet at 28, Defendants have already defaulted on their obligations
thereunder. Defendants, however, are bound by their explicit agreement to settle this matter, and
may not now attempt to evade their obligations simply because they have had a change of heart
regarding the settlement. U.S. v. Bank of New York, 14 F.3d 756, 759 (2d Cir. 1994) ("When a
party makes a deliberate, strategic choice to settle, she cannot be relieved of such a choice merely
because her assessment of the consequences was incorrect.") Accordingly, Plaintiffs respectfully
request that the Court enforce the settlement agreement reached in this case and approved by Your
Honor on June 26, 2019.

        A. Factual Background

         Plaintiff brought this suit alleging violations of the Fair Labor Standards Act of 1938, 29
U.S.C. § 201 et seq. (“FLSA”) and violations of the New York Labor Law §§ 190 et seq. and 650
et seq. (the “NYLL”).

        Specifically, Plaintiff alleged that he was employed as an assistant for Defendants, who
operated a fitness company. Plaintiff alleges that Defendants required him to work in excess of
forty (40) hours per week without providing the minimum wage and overtime compensation
required by federal and state law and regulations. Plaintiff also alleges Defendants violated the
wage statement and notice and recordkeeping provisions of the NYLL.

       The parties reached an agreement, and filed their settlement documents with the Court for
approval (Doc. No. 27). The Court approved the parties’ settlement agreement on December June
26, 2019, and closed the case. (Doc. No. 28). Since then, Defendants have not submitted any of


                          Certified as a minority-owned business in the State of New York
        Case 1:18-cv-09044-PAE-SN Document 29 Filed 09/24/19 Page 2 of 2


the installment payments they committed to under the settlement. Plaintiffs served Defendants
with a default notice, per the terms of the Agreement. Defendants failed to cure the default.

       B. Legal Basis for Plaintiffs’ Anticipated Motion

           The Parties Reached an Enforceable Settlement Agreement Approved by Your Honor

       A district court has the power, and indeed the duty, to enforce summarily, on motion, a
settlement agreement reached in a case pending before it. See, e.g., Meetings & Expositions, Inc.
v. Tandy Corp., 490 F.2d 714, 717 (2d Cir. 1974) ("[T]he district court had not only the power but
the duty to enforce a settlement agreement which it had approved."); Samuel v. Bd. of Educ., No.
12-CV-4219 (ENV) (LB), 2015 U.S. Dist. LEXIS 137547 *9 (E.D.N.Y. July 23, 2015);
Harriprashad v. Metro. Prop. & Cas. Ins. Co., 2014 U.S. Dist. LEXIS 131241 *52 (E.D.N.Y. Aug.
14, 2014); Sprint Communs. Co. L.P. v. Jasco Trading, Inc., 5 F. Supp. 3d 323, 328 (E.D.N.Y.
2014) Lindner v. Am. Express Corp., No. 06 Civ. 3834 (JGK), 2007 U.S. Dist. LEXIS 41178,
2007 WL 1623119, at *3 (S.D.N.Y. June 5, 2007). “Agreements that end lawsuits are contracts,
sometimes enforceable in a subsequent suit, but in many situations enforceable by entry of a
judgment in the original suit.” Janus Films, Inc. v Miller, 801 F2d 578, 581 (2d Cir 1986).

         Here, the parties reported their settlement to the Court, and the Court approved the terms
of the parties’ settlement documents. In the settlement documents, Defendants explicitly agreed
to pay Plaintiffs $14,000 in one installment. See Doc. No. 47, Ex. 1 at ¶ 1(1). While the parties
contemplated creating confessions of judgment in this matter, and while the agreement called for
their signing, no confessions of judgment were in fact executed by any of the Defendants.
Nonetheless the parties did execute the agreement with an explicit provision asking the court to retain
jurisdiction for enforcement purposes. See id. at ¶ 2.

        Based on the foregoing, Plaintiffs respectfully request this Court: (1) restore this matter to
the active calendar; and (2) conduct a pre-motion conference in connection with Plaintiffs’
anticipated motion to enforce the settlement agreement approved by Your Honor.

                                       Respectfully Submitted,


                                       _______/s/ Michael Faillace _________________
                                       Michael Faillace
                                       Michael Faillace & Associates, P.C.
                                       Attorneys for Plaintiffs


cc: Attorneys for Defendants (By ECF)
